IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ISN SOFTWARE CORPORATION,            §
                                      §            No. 43, 2017
        Respondent Below,             §
        Appellant/ Cross-Appellee,    §
                                      §            Court Below: Court of Chancery
     v.                               §            State of Delaware
                                      §
 AD-VENTURE CAPITAL                   §
 PARTNERS, L.P., POLARIS              §            C.A. No.: 8388
 VENTURE PARTNERS FOUNDERS’ §
 FUND VI, L.P., and POLARIS           §
 VENTURE PARTNERS VI, L.P.,           §
                                      §
        Petitioners Below,            §
        Appellees / Cross-Appellants. §

                           Submitted: October 11, 2017
                            Decided: October 30, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 30th day of October 30, 2017, the Court having considered this matter

after oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its opinion dated August 11, 2016 and

order dated January 9, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice